Title: William Roscoe to Thomas Jefferson, 28 February 1819
From: Roscoe, William
To: Jefferson, Thomas


          
            sir
            Liverpool 28th Feby 1819
          
          The honour you conferr’d on me by Your very obliging reception of my Life of Leo X, induces me to hope for the same indulgence to two other publications which I have taken the liberty of transmitting you herewith.
          The discourse on the opening of the Liverpool Institution may serve to shew the efforts that are making in a provincial town for the promotion of literature & science; & is intended to demonstrate that for the moral & intellectual improvement of mankind they must depend on their own exertions; a sentiment which, tho’ sufficiently obvious, is too often forgotten, & can therefore never be too much inforced. With respect to the other Tract on penal Jurisprudence, & the reformation of Criminals, I cannot but feel still greater hesitation in submitting it to your enlighten’d judgment & great experience, yet I venture to hope that altho’ you may find some points in which you may dissent from the opinions I have advanced, & may perhaps think that I have spoken of the establishments in the United States of America with too great freedom, yet upon the whole I cannot doubt of your approbation of any attempt however humble to extend a system which has so long flourished under your direction, & contributed so essentially to the prosperity & honour of your Country.
          That you may long continue to enjoy the blessing of health, & that the remainder of your life may be as happy as the former part has been useful & honourable is the sincere wish of
          
            sir Your most respectful & most faithful Servt
            W Roscoe
          
        